Duke, J.
1. The evidence authorized a conviction of the offense of assault with intent to murder.
2. The special ground of the motion for a new trial, as to the charge of the court upon the testimony of a child of tender years, in view of Shields v. State, 16 Ga. App. 680 (85 S. E. 1057), and cases there cited, is without merit.
3. The defendant has had a legal trial, and for no reason pointed out was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloockuorth, J., concur.

A. C. Brown, for plaintiff in error.
Pemberton Cooley, solicitor-general, contra.